Citation Nr: 0919003	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  04-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, variously diagnosed as posttraumatic 
stress disorder (PTSD) or anxiety disorder NOS.  

2.  Entitlement to a compensable rating for superficial 
perivascular dermatitis of both arms.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had periods of active duty from November 1976 to 
November 1980 and from November 1985 to January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  A rating 
decision in April 2003 by the RO in Columbia, South Carolina, 
initially denied the Veteran's claim for service connection 
for PTSD.  He subsequently moved, and the case was 
transferred to the Atlanta RO which, in a February 2005 
rating decision, denied his claim for an increased rating for 
his service-connected dermatitis.  The Veteran appealed both 
decisions.  

In June 2006, the Veteran testified before the Board at a 
hearing at the RO; the undersigned Veterans Law Judge 
presided.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service, but was exposed to stressful, war zone-
related experiences during service in the Gulf War.  

2.  The medical evidence establishes that the Veteran has a 
chronic acquired psychiatric disorder, variously diagnosed as 
PTSD or anxiety disorder NOS, that is related to the 
stressful, war zone-related experiences to which he was 
exposed during service.  

3.  The medical evidence shows that the Veteran's superficial 
perivascular dermatitis of both arms has been manifest 
throughout the appeal period by minimal lesions involving 
less than 5 percent of the entire body and less than 
5 percent of exposed areas.  There is no evidence that the 
disability has ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  The criteria are met for service connection for a chronic 
acquired psychiatric disorder, variously diagnosed as PTSD or 
anxiety disorder NOS.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008). 

2.  The criteria are not met for a compensable rating for 
superficial perivascular dermatitis of both arms.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, and 4.118, Code 7806 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD diagnosed after service requires 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In this case, the Veteran has described several stressful 
incidents that occurred during his service in the Gulf War 
and has submitted copies of newspaper stories describing the 
incidents in general.  Further, VA clinic records show that 
the Veteran was first evaluated for possible PTSD in May 
2003.  

Later VA clinic records reflect diagnoses of adjustment 
disorder with anxiety and depression, mood disorder NOS (not 
otherwise specified) (rule out due to chronic pain disorder), 
recurrent major depression, PTSD, PTSD in remission, 
obsessive-compulsive disorder, obsessive-compulsive 
personality disorder (OCD/OCPD), and possible OCD traits.  An 
examiner in September 2007 indicated that a patient health 
questionnaire (PHQ-2) had been positive for PTSD that was 
related to combat.  The records also noted that the Veteran 
experienced significant improvement in his symptoms with 
medication.  

The Veteran's service records do not reflect any awards or 
other recognition indicative of actual combat with the enemy 
during service.  

The RO submitted the Veteran's reported stressors and 
pertinent service records to the U.S. Army & Joint Services 
Records Research Center (JSRRC) to attempt to verify the 
claimed PTSD stressors.  The JSRRC responded in June 2008 
that they were unable to locate any unit records providing 
any specific information regarding the Veteran's claimed 
stressors.  However, they were able to document some of the 
unit's activities in which, the JSRRC stated, "individuals 
would have seen the destruction of war and would have been in 
the proximity of Highway 8."  Although the JSRRC was able to 
document numerous vehicle incidents during the Veteran's tour 
in the area, they were unable to document a vehicle accident 
in which seven U.S. personnel were killed.  The Board 
observes that Highway 8 runs from Baghdad to the Kuwait 
border and is commonly referred as the "Highway of Death," 
where many Iraqi soldiers were known to have died during the 
war.  The Board also observes that the Veteran has submitted 
a number of personal photographs taken along that highway 
that appear to show many destroyed military vehicles, as well 
as dead bodies.  

Although the JSRRC was unable to verify any of the Veteran's 
specifically claimed stressors, the Board finds that his 
verified presence in the area where he would have witnessed 
"the destruction of war," as described by the JSRRC, is 
sufficient to verify stressful incidents, as required for a 
diagnosis of PTSD.  

A VA psychiatric compensation examination was conducted in 
August 2008.  The examiner's report is comprehensive and 
detailed.  The types of possible PTSD stressors listed by the 
examiner included combat or exposure to a war-zone; the 
examiner indicated that such an event had been experienced by 
the Veteran, meeting that criterion for a PTSD diagnosis.  
However, the examiner's conclusion stated that the Veteran 
did not meet all of the remaining criteria for a diagnosis of 
PTSD (although the report at one point does indicate that the 
DSM-IV criteria were met).  The Axis I diagnoses listed by 
the examiner were anxiety disorder NOS and depressive 
disorder NOS.  The examiner commented, however, that, 
although the Veteran did not currently meet the criteria for 
a diagnosis of PTSD, he did satisfy the criteria for anxiety 
disorder NOS; and the examiner further stated that "this is 
most likely the result of exposure to the cited experiences 
during active duty."  

The Board observes that the Veteran specifically claimed 
service connection for just PTSD.  Nevertheless, the symptoms 
of that disorder are, at least in part, the same symptoms 
that the recent VA examiner attributed to his anxiety 
disorder NOS.  The Court has recently held, in a very similar 
case, that

the appellant's diagnoses of anxiety 
disorder NOS and schizoid disorder, which 
arise from the same symptoms for which he 
was seeking benefits [PTSD], do not 
relate to entirely separate claims not 
yet filed by the appellant.  Rather, 
these diagnoses should have been 
considered to determine the nature of the 
appellant's current condition relative to 
the claim he did submit.  

Clemons v. Shinseki, No, 07-0558, slip op. at 8 (Feb. 17, 
2009).  

Therefore, the Board finds that the opinion by the most 
recent VA examiner raises the question of entitlement to 
service connection for anxiety disorder NOS.  The Board notes 
that examiners appear to disagree as to exact psychiatric 
diagnosis to account for the Veteran's symptoms and 
manifestations:  The vast majority have diagnosed PTSD, 
although other diagnosis have also been assigned.  On the 
other hand, the most recent VA compensation examiner 
specifically found that not all of the criteria for a PTSD 
diagnosis were met.  However, the examiners do not disagree 
as to the cause of at least some of the Veteran's symptoms.  
Although the most recent examiner felt that the Veteran's 
depressive disorder was associated with the separation from 
his wife and was not related to service, he specifically 
related the Veteran's anxiety disorder to his experiences 
during service.  Similarly, a September 2007 examiner 
indicated that the Veteran's PTSD was related to combat.  

Considering the evidence as a whole, and affording the 
Veteran the benefit of the doubt, 38 U.S.C.A. § 5107(b), the 
Board concludes that the criteria are met for service 
connection for a chronic acquired psychiatric disorder, 
variously diagnosed as PTSD or anxiety disorder NOS.  

B.  Dermatitis

The present appeal involves the veteran's claim that the 
severity of his service-connected dermatitis warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2, 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The RO has evaluated the Veteran's dermatitis under Code 
7806.  Under that Code, a compensable rating requires 
involvement of at least 5 percent of the entire body or at 
least 5 percent of exposed areas, or at least intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  

In this regard, the Board notes that as of October 23, 2008, 
revised provisions for evaluating scars were enacted.  Those 
revisions, however, are applicable only to claims received on 
or after October 23, 2008.  Accordingly, they do not apply to 
the present case.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  

Numerous treatment records have noted the Veteran's report of 
a recurring rash on his upper extremities.  Further, at his 
hearing, the Veteran stated that VA examiners had prescribed 
various topical medications, including erythromycin.  He 
indicated that the rash would last two to three weeks and 
would then go away for up to four weeks before returning.  
However, no examiner in the VA clinic in the past several 
years has described more than a few tiny vesicles or papules 
on the Veteran's arms; most examiners reported no pertinent 
abnormal clinical findings at all.  

The Veteran's wife wrote the RO in September 2004 that she 
would have to change the sheets on their bed whenever the 
lesions would recur because of the blood and drainage from 
the lesions on both arms.  She stated that the latest onset 
of skin rash began in June 2004 and was still present at the 
time of her letter.  

The Veteran's initial visit to the VA clinic for treatment of 
his skin disability was in August 2004.  The examiner noted 
that there was no acute dermatitis present on his arms on 
examination that day.  She did observe several tiny pustules 
on the Veteran's right forearm and slight changes of 
lichenification on his distal left upper arm, which he 
indicated were the areas where he would scratch the most.  
The examiner advised the Veteran to call whenever an acute 
flare of the rash on his arms would recur so that 
arrangements could be made for him to be seen during the 
active phase.  

On VA compensation examination in April 2005, no active 
primary lesions of dermatitis (e.g., vesicles, macules, 
papules, pustules, nodules, wheals, or ecchymosis) were found 
on the Veteran's upper extremities.  Nor were any secondary 
dermatitis lesions identified (e.g., excoriations, ulcers, 
erosions, scabs, or lichenification).  The examiner did note 
minimal, very mild hyperpigmentation on the extensor surface 
of both forearms, possibly indicative of some dermatitis in 
the past, but it was currently in remission.  The examiner 
also noted that the Veteran was taking hydrochlorothiazide 
for hypertension, which might implicate some degree of photo 
(sun) sensitivity and damage.  No estimate of the percentage 
involvement of the Veteran's skin was provided.  

Another skin examination was conducted in April 2006.  The 
Veteran reported that the topical erythromycin had been the 
first medication to provide any relief for his rash, in that 
it would shorten the periods when the rash would be active.  
He only used the topical medication during periods of 
activity, as instructed.  The medication was required about 
every month, with approximately every other episode being 
more severe, when there would be thicker coverage of the rash 
that would also last longer and itch more.  The Veteran 
reported that he would also use another topical prescription 
medication for relief of the itching, and that he used sun 
screen whenever he would spend any amount of time in the sun.  
He also indicated that he would also use topical steroids.  
The Veteran denied having any systemic manifestations, such 
as fever or weight loss, but he indicated that the skin 
lesions would occasionally break open, discharging a clear 
fluid.  On examination, no active lesions were described.  
The examiner provided somewhat confusing data regarding the 
percentage of affected body are, however.  He stated that the 
"areas affected are equal to 6% of the entire body and that 
is the dorsum of both forearms only compared to the entire 
body at 6%, 20% of the exposed areas, dorsum of both hands 
equals approximately 20% of already exposed areas such as 
head, face, neck, and hands."  

On an additional VA compensation examination in August 2008, 
the Veteran again reported a history of intermittent rash on 
both arms from the knuckles of his hands to mid-upper arms, 
with 8-10 recurrences per year, lasting about two weeks at a 
time.  According to the Veteran, he would experience 
intermittent dryness, itch, irritability, small pustules, 
bleeding, and papules.  That examiner estimated the affected 
total body area of less than five percent.  However, no 
changes consistent with dermatitis were noted by the 
examiner.  She did indicate that the skin of both upper 
extremities felt mildly rough to the touch, and there were 
some freckles and some scattered pigmentation changes 
consistent with photodamaged skin.  

While numerous examiners have recorded the Veteran's report 
of recurrent episodes of dermatitis on his arms and have 
prescribed topical medication for him to treat the condition, 
no examiner in recent years has actually observed any 
significant recurrence.  Although VA examiners in April 2006 
and August 2008 provided estimates of the exposed area or 
total body coverage of the lesions, they did so only in 
reference to the area of the Veteran's arms, assuming lesions 
covering all of both of his arms.  Significantly, however, 
neither examiner reported the presence of any lesions or 
other manifestations of the disability at the time of the 
examination.  

The Board concludes that the criteria are not met for a 
compensable rating for the Veteran's service-connected 
dermatitis.  Code 7806.  No examiner has noted manifestations 
of the disability involving of at least 5 percent of the 
entire body or at least 5 percent of exposed areas at any 
time during the appeal period.  And there is no evidence that 
the disability has ever required systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  

For all the foregoing reasons, the claim for a compensable 
rating for superficial perivascular dermatitis of both arms 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected dermatitis has caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

Just as the VA examiner did in August 2004, the Board 
encourages the Veteran to have his service-connected skin 
disability evaluated during a flare-up of the skin rash so 
that the extent and severity of the disability can be 
assessed at that time.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplement thereto that discussed the assignment 
of higher disability evaluations specifically informed him of 
the rating criteria that would be applied, and he has 
provided statements, including at his Board hearing, 
concerning the recurring severity of the disability at issue 
and the effect such worsening has on his employment and daily 
life.  Thus, the Board concludes that the veteran, in this 
instance, was not prejudiced by the lack of specific notice 
required by Vazquez-Flores prior to adverse decision that is 
the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board observes that the required notice was provided 
before the adverse decision in April 2003.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, including at a hearing.  
Also, in March 2006, the RO notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
VA treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder, variously diagnosed as posttraumatic stress 
disorder (PTSD) or anxiety disorder NOS, is granted.  

A compensable rating for superficial perivascular dermatitis 
of both arms is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


